Citation Nr: 1626665	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  14-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right knee injury, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1971 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In May 2016, the Veteran testified before the undersigned Veterans Law Judge.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The Veteran's reopened right knee disability claim is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for residuals of a right knee injury was initially denied by an unappealed August 1993 rating decision.  

2.  New and material evidence has been submitted as to the claim of service connection for residuals of a right knee injury.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim of service connection for residuals of a right knee injury was initially denied in an August 1993 rating decision.  The claim was denied on the basis that there was no evidence of a nexus to service.  

No correspondence was received from the Veteran and no additional evidence was received within one year of the August 1993 rating decision.  See 38 C.F.R. § 3.156(b) (2015); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the claim became final as to all evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108 (West 2014).  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to why the claim was last denied.  Id. at 118.  Rather, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Since the August 1993 rating decision, new evidence added to the record consists of private treatment records, lay statements, and the Veteran's May 2016 Board hearing testimony.  Moreover, in support of his claim the Veteran submitted private medical opinions dated in February 2013 and March 2013 linking the Veteran's right knee disorder to his military service.  Because these medical opinions relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right knee injury, specifically an indication of a nexus to service, the claim is reopened.  38 C.F.R. § 3.156(a); Shade.


ORDER
New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a right knee injury; to that extent only, the appeal is granted.


REMAND

Service treatment records show that the Veteran sustained a right knee injury as a result of playing volleyball in September 1974.  He was treated with an Ace bandage wrap.  On his October 1974 Report of Medical History, he reported recurrent knee pain that he related to the September 1974 injury.  There was recurrence of right knee symptoms until December 1974.  Following his separation from service in January 1975, the Veteran filed a claim of service connection for a right knee disability in December 1992.

The Veteran was last examined by a VA examiner in January 1993.  At that time, the VA found no residuals of a right knee injury, as the in-service injury was acute and transitory with a full recovery.  The Veteran testified that he was involved in a post-service work related injury to his right knee in 1977.  He has submitted additional evidence that includes diagnoses of patellofemoral degenerative joint disease and a remote medial collateral ligament (MCL) injury.  Further, the Veteran submitted statements from his sister indicating that during and after active service, the Veteran complained about right knee pain.  

Moreover, a February 2013 letter from a private clinician, Dr. Reilly, notes a longstanding injury, which dates back to the Veteran's in-service injury.  The Board finds that this opinion is inadequate as the clinician failed to provide a rationale for the opinion expressed.  In March 2013, a private clinician, Dr. Feden, suggested a possible link between the Veteran's current disability and his in-service injury.  Dr. Feden's medical opinion, standing alone, is too speculative to warrant a grant of service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that internally inconsistent and speculative findings do not provide the degree of certainty required for medical nexus evidence).  Thus, the Board finds a new opinion is necessary to address causation.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and private medical treatment providers that may have records relevant to his claim that are not already of record, to include from Dr. Feden and Dr. Reilly.  After securing any necessary authorization obtain such records.  All development efforts must be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service right knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  After electronically associating any pertinent, outstanding records with the claims folder, the Veteran should be afforded a VA examination regarding his right knee disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated testing should be accomplished.  I 

The examiner should determine if the Veteran has a current diagnosis of a right knee disorder and provide an opinion as to whether it is at least as likely as not that any currently diagnosed right knee disorder had its onset during or is related to service.  The examiner should specifically address the Veteran's in-service notations of right knee pain from September 1974 to December 1974 as well as the 1977 post-service right knee injury.  The examiner must accept as true the competent and credible report of right knee problems since 1974.  

In offering these opinions, the examiner must acknowledge and discuss the Veteran's lay statements, the January 1993 VA examination report, Dr. Feden's March 2014 medical opinion, and Dr. Reilly's February 2013 medical opinion.  

4.  Then readjudicate the appeal.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


